Case: 20-50049      Document: 00515586557          Page: 1     Date Filed: 10/01/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            October 1, 2020
                                   No. 20-50049                              Lyle W. Cayce
                                 Summary Calendar                                 Clerk



   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Juan Lopez-Canales, also known as Juan Manuel Lopez-
   Canales,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:19-CR-511-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Lopez-Canales appeals his sentence of 24 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry, in violation of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50049     Document: 00515586557          Page: 2    Date Filed: 10/01/2020




                                   No. 20-50049


   8 U.S.C. § 1326. He argues that the enhancement of his sentence based on
   his prior convictions pursuant to § 1326(b), which increased the statutory
   maximum terms of imprisonment and supervised release, is unconstitutional
   because his prior convictions are treated as sentencing factors rather than
   elements of the offense that must be alleged in the indictment and found by
   a jury beyond a reasonable doubt. He concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. The Government moves for summary
   affirmance, asserting that Lopez-Canales’s argument is foreclosed.
          The parties are correct that Lopez-Canales’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
   Accordingly, summary affirmance is GRANTED, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s
   alternative motion for an extension of time to file a brief is DENIED, and
   the judgment of the district court is AFFIRMED.




                                         2